Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
               The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 11-13, 16, 19 and 20 are rejected under 35 U.S.C. 102(a) (2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Devine et al (US 2015/0040624). No distinction is seen between the activated carbon disclosed by Devine et al, and the soil amendment encased within a biodegradable material as recited in claims 1-3, 8, 11, 16 and 20. Devine et al disclose activated carbon contained in a compartment which may be in the form of a biodegradable film. (See Paragraphs [0007], [0011], [0014], [0035] and [0036].) Devine et al teach in Paragraph [0007] that the activated carbon may be biochar. Devine et al further teach in Paragraphs [0011] and [0035] that the film may be water soluble and in Paragraph [0036] that the film may be a polymer.  Accordingly Devine et al anticipate claims 1, 8, 11, 12, 16 and 20. In any event, it would be obvious top select biochar as the source of activated carbon in the article of Devine et al, since Devine et al teach in Paragraph [0007] that the activated carbon may be biochar. Regarding claim 2, any method of forming the biochar treated according to the process of Devine et al would result in “treated” biochar, since applicant’s specification defines “treatment” in Paragraph [064] that “treated biochar” means raw, pyrolyzed biochar that has undergone additional physical treatment. Regarding claim 3, the biochar used for the composition of Devine et al would appear to be untreated, since there is no indication in Devine et al that the biochar was treated. Regarding claims 4 and 13, Devine et al teach in Paragraph [0035] [0035] that the biochar may be contained within a capsule or bag. Regarding claim 8, Devine et al teach in Paragraph [0059] that the composition may comprise a microbe. Regarding claim 19, it appears that the biochar of Devine et al is in aggregate form.
Claims 5-7, 13, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Devine et al. Devine et al is relied upon as discussed hereinbefore. Regarding claims 5-7, 13 and 14, it would be obvious to provide the biochar of Devine et al in a biodegradable material having the form as recited in these claims, since one of ordinary skill in the art would appreciate from Paragraph [0035] of Devine et al that the biochar could be provided in any type of packet that results in enclosure of the biochar. Regarding claim 17, it would be obvious to provide alginate as the biodegradable material for the composition of Devine et al, since Devine et al disclose alginic acid as a non-limiting example of a biodegradable material.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Devine et al in view of Scharf ‘780 (US 2010/0162780). Devine et al disclose activated carbon contained in a compartment which may be in the form of a biodegradable film. (See Paragraphs [0007], [0011], [0014], [0035] and [0036].) Devine et al teach in Paragraph [0007] that the activated carbon may be biochar. The difference between the composition disclosed by Devine et al, and that recited in claim 2, is that Devine et al do not disclose that the biochar should be treated. Scharf ’780 discloses a method for depositing agents within biochar, and discloses in Paragraph [0024] that the agent may be a micronutrient. It would be obvious from Scharf ‘780 to employ biochar which has been treated with a micronutrient in the composition of Devine et al. One of ordinary skill in the art would be motivated to do so, since Devine et al teach in Paragraphs [0023] through [0031] that the biochar may be used in conjunction with a fertilizer, and Scharf ‘780 discloses in Paragraph [0016] that if the agent embedded into the pores of the biochar is a nutrient, such treated biochar would allow for long, slow release of nutrients into soil, which would be beneficial for plant growth.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 9, 10, 15 and 18 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-4 of prior U.S. Patent No. 10,870,608. This is a statutory double patenting rejection.

Claims 1-8, 11-14, 16, 17, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,870,608. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than claims 1-4 of US 10,870,608.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It is indefinite as to what the metes and bounds of “small piles” would be, since the term “small” is relative.
Shearer et al ‘186 is made of record for disclosing biochar which may be functionalized with nutrients or microbes.
The following is a statement of reasons for the indication of allowable subject matter:  Devine et al (US 2015/0040624) discloses activated carbon contained in a compartment which may be in the form of a biodegradable film. (See Paragraphs [0007], [0011], [0014], [0035] and [0036]. However there is no teaching, disclosure or suggestion in Devine et al to surround the root ball of a seedling or sapling with the biodegradable material, in the manner as recited in these claims. Nor would there be any motivation from the prior art to do so, since Devine et al teach in Paragraphs [0001] through [0004] that the article is for use in in-home composting. Moreover, there is no teaching, disclosure or suggestion in Devine et al to provide the biodegradable material in the form of a pulp mixture which includes one of the recited ingredients as recited in claim 15, or to provide the biochar in a slurry form, as recited in claim 18. Nor would there be any motivation from the prior art to do so. Accordingly claims 9, 10, 15 and 18 are not rejected over Devine et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353.  The examiner can normally be reached on M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker, can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WAYNE A LANGEL/Primary Examiner, Art Unit 1736